               MEMO ENDORSED
               Case 1:16-cr-00324-ALC Document 199 Filed 06/23/20 Page 1 of 1



                                  KOEHLER             &     ISAACS LLP
                                               ATTORNEYS AT LAW
                                           61BROADWAY, 25TH FLOOR
RICHARD J. KOEHLER                                                                                NEW JERSEY OFFICE
STEVEN ISAACS                                  NEW YORK, NY 10006                                  20 Ferry Street, Suite 1
  ________                            Tel: (917) 551-1300 Fax: (917) 551-0030                          Newark, NJ 07105
                                                www.koehler-isaacs.com                                Tel: (862) 240-1900
JEANNETTE M. BALDASSARRE*
                                                                                                     Fax: (973) 878-2488
LIAM L. CASTRO *
A. JAMES BELL
RENA C. DAWSON*                                                                                            OF COUNSEL
CYNTHIA DEVASIA*+                                                                                  RAYMOND J. AAB*
CORY GARCIA*                                                                                          MARK FONTE*+
GABRIEL GREENBERG*                                                                                HON. DAVID FRIED*
TALIA L. HAYNES*
                                                                                                 DALLIN M. FUCHS*+
DAVID KIRSCH*
MERCEDES M. MALDONADO *                                                                             JESSICA SALLES*
FELICIA PINTO*                                                    June 22, 2020                  BRIAN SCHWARTZ*+
ANDREW ROWE*                                                                                        BARRY WASHOR*
JULIE S PEARLMAN SCHATZ*+
ANN M. SCHNEIDER*+                                                                                *Admitted in New York
STEPHANIE A. SWINTON*                                                                             Federal and State Courts
PETER C. TROXLER*
HOWARD G. WIEN*


                                                                                               WRITER’S DIRECT DIAL
                                                                                                       (917) 551-1317



Via ECF
Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                                                          6/23/20

                              Re: United States v. Pedro Rojas-Romero
                                 16 Cr 324 (ALC)

Dear Judge Carter, Jr.:

        I am the attorney for Pedro Rojas-Romero. The purpose of this letter is to respectfully request an
adjournment of Mr. Rojas-Romero’s sentencing hearing that is scheduled for June 30th at 2:30 p.m. As the
Court is aware, the on-going COVID-19 pandemic and the BOP visitation restrictions has drastically
limited access to our client and thus our ability to properly prepare for his upcoming sentencing. With no
objection from the Government, counsel is requesting an adjournment to late September 2020 to proceed
with this sentencing hearing. Know that I consulted with Mr. Rojas-Romero regarding this request and he
also believes that his interests are best served if we have the additional time to prepare for sentencing.

        Thank you in advance for any and all consideration of this request. We will await further
instructions from the Court on this matter.


                                                        Respectfully,

                                                        ____________________________________
                                                        A. James Bell, Esq.
  The application is granted. Sentencing
  adjourned to 9/24/20 at 10:00 a.m.
  So Ordered.
                                              6/23/20
